IN THE COURT OF APPEALS OF TENNESSEE
                          AT KNOXVILLE
                             November 18, 2015 Session

                    IN RE ESTATE OF JOHN PAUL LEWIS, SR.

                  Appeal from the Chancery Court for Bradley County
                   No. 2014-PR-49    Jerri S. Bryant, Chancellor



            No. E2015-00290-COA-R3-CV-FILED-FEBRUARY 18, 2016



The plaintiff in this action and the decedent were formerly husband and wife. Before
they married, the decedent husband and the plaintiff executed an antenuptial agreement,
which provided, inter alia, that the decedent would maintain a $500,000 life insurance
policy with the plaintiff as beneficiary until his death. When the parties divorced in
2009, the divorce court determined that their antenuptial agreement was enforceable,
including the life insurance provision. Although the decedent appealed certain issues in
that action regarding alimony and arrearages, the divorce court‟s determination regarding
enforceability of the antenuptial agreement and the life insurance provision contained
therein was not appealed. Furthermore, no relief was sought pursuant to Tennessee Rule
of Civil Procedure 60. At the time of the decedent‟s death in 2014, he had not
maintained the required life insurance, and the plaintiff filed a claim against the
decedent‟s estate for $500,000. The personal representative of the estate filed an
exception to the claim. The probate court allowed the claim to proceed, concluding that
the issue regarding the life insurance provision in the antenuptial agreement had been
previously litigated in the divorce action, which judgment had since become final and
nonmodifiable. The personal representative has appealed. Discerning no error, we
affirm.

      Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Chancery Court
                           Affirmed; Case Remanded

THOMAS R. FRIERSON, II, J., delivered the opinion of the court, in which D. MICHAEL
SWINEY, C.J., and CHARLES D. SUSANO, JR., J., joined.

Ginger Wilson Buchanan, Cleveland, Tennessee, for the appellant, Nola Field, Personal
Representative of Estate of John Paul Lewis, Sr.
James F. Logan, Jr., Cleveland, Tennessee, for the appellee, Miechelle Forgey Lewis.

                                       OPINION

                         I. Factual and Procedural Background

       John Paul Lewis, Sr. (“Decedent”), passed away on February 26, 2014. He was
previously married to Miechelle Forgey Lewis from April 9, 2005, until entry of their
divorce judgment on March 13, 2009, in the Bradley County Circuit Court (“the divorce
court”). Prior to their marriage, Decedent and Ms. Lewis executed an antenuptial
agreement. This agreement contained the following provision:

      Life insurance. Prospective Husband agrees to procure and to maintain in
      full force and effect a policy of term life insurance in the amount of at least
      $500,000 naming MIECHELLE FORGEY as the sole beneficiary.
      Prospective Husband shall be solely responsible for the payment of the
      premium thereon. In the event that Prospective Husband shall not acquire
      said policy, then at the time of his death, Prospective Wife is to receive the
      sum of $500,000 from his estate in lieu of said insurance benefit.

        At the time of the 2009 divorce judgment, the divorce court determined that
Decedent had removed Ms. Lewis as a beneficiary of his life insurance. In its order dated
March 13, 2009, the divorce court stated that if Decedent did so after the divorce action
was filed, “the court finds such action would be in violation of the legislatively imposed
injunction in divorce cases in this state.” The court further determined that, pursuant to
the antenuptial agreement, Ms. Lewis would have a claim against Decedent and/or his
estate for such life insurance benefits. The court concluded, “The requirement that
plaintiff be afforded beneficiary status shall be enforced by the court.”

       Following entry of judgment in the divorce court, Decedent filed an appeal
regarding certain alimony and garnishment issues to this Court. See Forgey-Lewis v.
Lewis, No. E2009-00851-COA-R3-CV, 2011 WL 332710 at *1 (Tenn. Ct. App. Jan. 28,
2011). On appeal, no issue was raised regarding the life insurance provision contained in
the antenuptial agreement or the trial court‟s interpretation thereof. Id. This Court‟s
opinion does recite, however, that the trial court determined the antenuptial agreement to
be valid and enforceable and that such determination was not challenged on appeal. Id.

       On January 11, 2013, Decedent and Ms. Lewis entered into a settlement
agreement, which purported to settle all existing and future claims alleged by Ms. Lewis
against Decedent for the amount of $397,000. This agreement was not affirmed by the
divorce court because it was not signed by the parties or their counsel. Furthermore, the
                                             2
sum of $397,000 was never paid to Ms. Lewis. On July 15, 2013, the parties, with the
benefit of counsel, entered into a settlement agreement specifically focusing upon
alimony, alimony arrearage, court costs, and attorney‟s fees. The settlement totaled
$239,000. An order was entered reflecting this agreement, which expressly stated that it
did not “offset any potential claim or cause of action [Ms. Lewis] may or may not have
against [Decedent‟s] estate for anything other than prior alimony payments or arrearage.”
Furthermore, during a hearing held on July 15, 2013, Ms. Lewis‟s counsel reported to the
divorce court that her claim regarding the $500,000 life insurance policy was not being
extinguished by the settlement agreement. Decedent‟s counsel likewise acknowledged to
the divorce tribunal during that proceeding that “[Ms. Lewis] can file that as a claim upon
[Decedent‟s] death in probate court if she decides to.”

        At the time of Decedent‟s death in 2014, he had not maintained a $500,000 life
insurance policy with Ms. Lewis as beneficiary. Upon Decedent‟s will being presented
to the probate court (“the trial court”), Nola Field was appointed as personal
representative of Decedent‟s estate (“the Estate”) pursuant to the terms of the will.
Thereafter, Ms. Lewis filed a claim against the Estate for $500,000. Ms. Field filed an
exception to Ms. Lewis‟s claim, asserting that (1) the antenuptial agreement did not
specifically provide that the requirement regarding life insurance would survive the
parties‟ divorce, (2) the divorce court‟s prior ruling that the life insurance provision in the
antenuptial agreement should be enforced did not contain findings that the life insurance
requirement was necessary to secure an alimony obligation or property settlement owed
to Ms. Lewis, (3) the divorce court exceeded its contempt powers for any contempt
punishment based on Decedent‟s violation of the statutory injunction prohibiting the
modification of life insurance beneficiaries, and (4) the life insurance claim was released
as part of the parties‟ prior settlement.

        The trial court conducted a hearing on October 28, 2014, regarding the personal
representative‟s exception to the claim filed by Ms. Lewis. The trial court found that the
issue had been previously litigated in the divorce court action, resulting in a
determination by the divorce court that the antenuptial agreement was enforceable. The
trial court also reiterated that the divorce court had determined that Ms. Lewis was
entitled to a valid claim against the Estate regarding the life insurance requirement,
pursuant to the antenuptial agreement. As the trial court noted, the divorce court‟s order
had become final and nonmodifiable before the probate action was filed.

       As to the prior settlement negotiations, the trial court determined that the divorce
court had never approved the $397,000 settlement and that Decedent had only paid Ms.
Lewis a $6,000 down payment toward the agreed total sum of $397,000. The trial court
also determined that the subsequent $239,000 settlement did not address the claim
regarding the life insurance policy but rather covered only alimony, alimony arrearages,
                                              3
court costs, and attorney‟s fees. The trial court accordingly allowed Ms. Lewis‟s claim
against the Estate in the amount of $494,000.1 The Estate timely appealed.

                                       II. Issues Presented

       Ms. Field has presented the following issues for our review, which we have
restated slightly:

       1.      Whether the trial court erred in finding the final decree of divorce to
               be a final, unmodifiable order.

       2.      Whether the divorce court exceeded its authority to punish for
               contempt by requiring the Decedent to maintain a life insurance
               policy in the amount of $500,000 naming Ms. Lewis as the
               beneficiary.

Ms. Lewis presents the following additional issue for our review:

       3.      Whether this appeal is frivolous such that Ms. Lewis should receive
               an award of attorney‟s fees and costs incident to the appeal.

                                     III. Standard of Review

      We review the trial court‟s findings of fact following a bench trial de novo with a
presumption of correctness unless the evidence preponderates otherwise. See Tenn. R.
App. P. 13(d). We review conclusions of law, however, de novo and without any
presumption of correctness. Campbell v. Fla. Steel Corp., 919 S.W.2d 26, 35 (Tenn.
1996) (citing Hillsboro Plaza Enters. v. Moon, 860 S.W.2d 45, 47 (Tenn. Ct. App.
1993)).

                                 IV. Finality of Divorce Decree

        The Estate contends that the trial court erred in determining that the parties‟
divorce decree was a final, unmodifiable order, specifically with regard to enforcement of
the life insurance provision contained within the parties‟ antenuptial agreement. The
Estate claims that the life insurance provision was never intended to be a permanent or
continuing obligation of Decedent should the parties divorce. The Estate further asserts


1
  The court reduced the $500,000 claim by the $6,000 payment made to Ms. Lewis at the time of the
failed $397,000 settlement.

                                                  4
that the divorce decree was void and unenforceable because it was inconsistent with due
process.

       As our Supreme Court has explained, “where the court has general jurisdiction of
the subject matter and jurisdiction over the parties, and where the court‟s decree of
divorce is not „wholly outside of the pleadings,‟ a divorce decree will not be deemed
void.” Gentry v. Gentry, 924 S.W.2d 678, 681 (Tenn. 1996). Ms. Lewis insists that none
of these requirements for a void decree were present in this matter. We agree. The
divorce court clearly had jurisdiction over the parties, and the court‟s decree of divorce
was not “wholly outside of the pleadings.” Furthermore, the divorce court maintained
general jurisdiction over the subject matter, including how to interpret and whether to
enforce the parties‟ antenuptial agreement. Pursuant to Tennessee Code Annotated § 36-
3-501 (2014):

      Notwithstanding any other law to the contrary, except as provided in § 36-
      3-502, any antenuptial or prenuptial agreement entered into by spouses
      concerning property owned by either spouse before the marriage that is the
      subject of such agreement shall be binding upon any court having
      jurisdiction over such spouses and/or such agreement if such agreement is
      determined, in the discretion of such court, to have been entered into by
      such spouses freely, knowledgeably and in good faith and without exertion
      of duress or undue influence upon either spouse. The terms of such
      agreement shall be enforceable by all remedies available for enforcement of
      contract terms.

       The Estate relies upon the authority of Baggett v. Baggett, 541 S.W.2d 407, 409
(Tenn. 1976), wherein the Supreme Court held that a surviving spouse could seek to have
an earlier divorce decree declared void when such decree adversely affected the surviving
spouse‟s property interests. As the Supreme Court elucidated:

              The first issue to be resolved is whether or not the plaintiff has a
      justiciable interest in setting aside the decree of divorce considering the fact
      that her husband died, thus dissolving the marriage relation, prior to the
      institution of this suit. The general rule is that an application to vacate a
      decree of divorce does not lie after the death of a party where the surviving
      spouse has no property interests which were adversely affected by the
      divorce decree, since death itself severs the marital relation and the only
      object to be accomplished by the vacation of the decree would be
      sentimental. Such is the rule in this State as declared by this Court in Rose
      v. Rose, 176 Tenn. 680, 145 S.W.2d 773 (1940).


                                             5
              But, when the decree of divorce adversely affects property interests
       of the surviving spouse, the death of the other spouse does not defeat the
       right of the surviving spouse or his or her representative to institute
       vacation proceedings. This is permitted, not for the purpose of continuing
       the controversy regarding the right to a divorce itself, but to determine
       whether or not the surviving spouse has been deprived of property interests
       by reason of the change in his or her marital status brought about by the
       divorce decree. The action is considered to involve only the property
       interests. Rose v. Rose, supra.

Baggett, 541 S.W.2d at 409. We determine Baggett to be inapposite to the case at bar.
The most obvious distinction is that in this case, it is the Estate and not the surviving
spouse that is seeking to have the parties‟ divorce decree declared void. Furthermore, in
Baggett, the Supreme Court determined that the divorcing court lacked personal
jurisdiction over the wife, who was the surviving spouse, at the time the divorce decree
was entered, thus rendering the divorce decree void. See id. No such jurisdictional issues
with the parties‟ divorce decree exist in the case at bar. We therefore determine no basis
upon which to declare the divorce decree to be void in this matter.

        The Estate also argues that the issue regarding the life insurance provision could
not have been properly ruled upon by the divorce court because it was not ripe until
Decedent‟s death. Ergo, according to the Estate, the divorce court could not hold that
Ms. Lewis would have a claim against Decedent‟s estate because his estate did not exist
until after his death. The Estate cites no authority to support this position. The divorce
court based its ruling on the parties‟ antenuptial agreement, determining that it would be
enforced as written, including the life insurance provision that expressly provided that
Ms. Lewis would have a claim against Decedent‟s estate if the life insurance was not in
force. The divorce court had the authority to find that the parties‟ antenuptial agreement
should be enforced. See Tenn. Code Ann. § 36-3-501. The divorce court‟s determination
that the antenuptial agreement should be enforced as written has now become final. No
action for relief from the judgment was ever filed in the divorce court, and the
determination regarding enforceability of the antenuptial agreement was not appealed to
this Court. See Forgey-Lewis, 2011 WL 332710 at *1.

        Ms. Lewis asserts that the doctrine of res judicata bars relitigation of the life
insurance issue in this action because (1) the underlying judgment was rendered by a
court of competent jurisdiction, (2) the same parties or their privies were involved in both
suits, (3) the same claim or cause of action was asserted in both suits, and (4) the
underlying judgment was final and on the merits. See Jackson v. Smith, 387 S.W.3d 486,
491 (Tenn. 2012). We agree with this assertion. As previously explained, the divorce
court exercised proper jurisdiction over the parties and the subject matter. Decedent is
                                             6
now represented by the personal representative of the Estate in this action. The issue
regarding enforceability of the antenuptial agreement was addressed both in this cause
and in the divorce action. Furthermore, the underlying divorce judgment was final and
on the merits. Therefore, the trial court properly determined that the issue of
enforceability of the antenuptial agreement had been previously litigated and ruled upon
in the parties‟ divorce action. As such, the trial court properly sustained Ms. Lewis‟s
claim for $500,000 against the Estate.

                                  V. Exceeding Authority

       The Estate also argues that the divorce court‟s ruling regarding Ms. Lewis‟s claim
against the Estate was solely based on the fact that Decedent violated the statutory
injunction by removing Ms. Lewis as a beneficiary on his life insurance policy prior to
the divorce trial. Therefore, as the Estate‟s argument goes, the divorce court‟s ruling that
Ms. Lewis would have a claim against Decedent‟s estate was merely punishment for
contempt, and such punishment exceeded the authority of the court.

        We conclude that the divorce court‟s ruling was actually a determination regarding
the enforceability and interpretation of the antenuptial agreement. The divorce court‟s
judgment contains a section entitled “The Parties‟ Antenuptial Agreement,” which states
that the parties‟ rights are governed by the agreement and that the agreement was entered
into in good faith, freely and knowledgeably, without duress. The divorce court‟s decree
then states:

       As agreed in paragraph 5.2 (requiring $500,000.00 in life insurance) of
       their agreement, the defendant had purchased a $1,000,000.00 life
       insurance policy naming the wife as beneficiary but he had removed her as
       beneficiary before the trial. If he did so after plaintiff filed for divorce even
       though paragraph 11 says that generally a party may do so, the court finds
       such action would be in violation of the legislatively imposed injunction in
       divorce cases in this state. Under the terms of paragraph 5.2 of the
       agreement, plaintiff has a claim against the defendant for these life
       insurance benefits and/or a claim against his estate for $500,000.00. The
       requirement that plaintiff be afforded beneficiary status shall be enforced
       by the court.

(Emphasis added.) The decree later reiterates that “the court must enforce the parties‟
Antenuptial Agreement in all respects and endeavors to do so in this final decree as
required by T.C.A. 36-3-501.”



                                              7
        Based on the divorce court‟s judgment, we conclude that the court was enforcing
the parties‟ antenuptial agreement as written by recognizing that Ms. Lewis was entitled
to life insurance benefits of $500,000. The divorce court was not punishing Decedent for
contempt, and no contempt finding was made. Because the divorce court‟s judgment
regarding the antenuptial agreement and its life insurance provision was never appealed
and has become final, the trial court properly enforced it by allowing Ms. Lewis to file a
claim against the Estate. The trial court would not have been the proper forum for a
collateral attack on the validity of the parties‟ divorce decree in this case. See Sims v.
Adesa Corp., 294 S.W.3d 581, 586 (Tenn. Ct. App. 2008) (“It being well settled in
Tennessee that a party may not use a court of general jurisdiction to collaterally attack an
order of another court.”) Any requested relief should have been sought in the divorce
court, pursuant to Tennessee Rule of Civil Procedure 60, or in the later appeal to this
Court.

                                  VI. Frivolous Appeal

       Ms. Lewis asserts that this is a proper case for an award of attorney‟s fees on
appeal because the appeal is frivolous. As this Court has previously explained:

              Parties should not be forced to bear the cost and vexation of baseless
       appeals. Accordingly, in 1975, the Tennessee General Assembly enacted
       Tenn. Code Ann. § 27-1-122 to enable appellate courts to award damages
       against parties whose appeals are frivolous or are brought solely for the
       purpose of delay. Determining whether to award these damages is a
       discretionary decision.

               A frivolous appeal is one that is devoid of merit, or one that has no
       reasonable chance of succeeding. Thus, an appeal in which the reviewing
       court's ability to address the issues raised is undermined by the appellant's
       failure to provide an adequate record is deemed frivolous because it has no
       reasonable chance of succeeding.

Young v. Barrow, 130 S.W.3d 59, 66-67 (Tenn. Ct. App. 2003) (internal citations
omitted). We do not find this appeal to be frivolous or completely devoid of merit, and
we deny Ms. Lewis‟s request for attorney‟s fees on appeal.

                                     VII. Conclusion

      For the foregoing reasons, we affirm the trial court‟s judgment. We deny Ms.
Lewis‟s request for attorney‟s fees on appeal. Costs on appeal are taxed against the


                                             8
appellant, the Estate of John Paul Lewis, Sr. This case is remanded to the trial court for
further proceedings consistent with this opinion.



                                                _________________________________
                                                THOMAS R. FRIERSON, II, JUDGE




                                            9